                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION
                                 No. 5:17-CV-00374-BR

MARIA S. REMINGTON,                            )
                                               )
                       Plaintiff,              )
               v.                              )               ORDER
                                               )
JOSEPH V. DIPIERRO,                            )
                                               )
                       Defendant.              )


       This matter is before the court on plaintiff’s motion for sealed documents filed at docket

entry 12. (DE # 41.) The Clerk returned those original documents to plaintiff on 5 October

2017. (See DE # 13.) Therefore, to the extent plaintiff requests the return of the original

documents, the motion is moot. To the extent plaintiff seeks copies of these documents, there

are fixed fees associated with obtaining copies of court documents which plaintiff must pay, see

Hazel v. McElvogue, No. CA 0:09-2405-SB-PJG, 2010 WL 1409414, at *2 (D.S.C. Apr. 2,

2010) (denying plaintiff’s motion for free copies of documents he filed and stating, “While [the

plaintiff] was granted leave to proceed in forma pauperis in this matter pursuant to 28 U.S.C. §

1915, this status exempts litigants from paying the filing fees in full at the time the lawsuit is

filed; it does not exempt litigants from the costs of copying and filing documents, service of

documents other than the complaint, costs, expert witness fees, or sanctions.” (citing cases)),

particularly because her appeal from the judgment concluded months ago.

       Therefore, plaintiff’s motion is DENIED. Plaintiff may obtain copies of the subject

documents by submitting, either in person or with written request by U.S. mail, $6.00 (12 pages
x $.50 per page) to the Clerk.

       This 2 July 2019.




                                 __________________________________
                                        W. Earl Britt
                                        Senior U.S. District Judge




                                    2
